DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 08/04/2022 has been entered:
Claim 1 and 4 – 18 remain pending in the application;
Claim 5 – 16 remain withdrawn from consideration;
Claim 1 is amended.


Response to Arguments
Applicant’s arguments with respect to the rejection of claim 1, 4, 17 and 18 under 35 U.S.C. 103 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection to independent claim 1, applicant amended the claim to include limitations “an ultrasound transducer window disposed along a length of the hollow body that is configured with parallel edges” and submitted on p.7 9 that “Scheyer discloses that opening 34 has a section 17a that extends helically about a longitudinal axis of closure part 16 and a section 17b that extends axially.2 This helically curved section 17a of opening 34 of Scheyer is specifically and carefully designed for use with ultrasonic sensor 27/electric line 28”; “Modifying section 17a of Scheyer would change the principal operation of Scheyer.” Applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.
Although in Scheyer, the edges of opening 34 is not parallel as shown in Figures, Scheyer does not limit the modification of the opening shape. Throughout the specification of Scheyer, the disclosure regarding the ultrasonic sensor 27 and electric line 28 are recited as: “In both embodiments of the invention an ultrasonic sensor can be disposed on the tube and the tube can be provided with a ligature opening” in [0015]; “On the shell wall 5 of tube 1 is disposed an ultrasonic sensor 27 which is controlled via an electric line 28 running along the shell wall 5. The ultrasonic sensor 27 is disposed proximally next to the ligature opening 26” in [0059]; “The ligature is herein performed in the conventional manner by locating the corresponding arteries by means of the ultrasonic sensor (and the appropriate control and analysis electronic circuitry) through the ligature opening 26 in order to reduce the blood supply to the “cavernosum recti”” in [0072]. There is no shape requirement for performing the function of ultrasound sensor 27 and electric line 28. An opening window is the only requirement to let the sensor and electric line working purposely. Scheyer does not prevent the modifying the shape of opening window 34.
On the other hand, cited reference Urano teaches an opening window for ultrasonic sensor with parallel edges (see Urano Fig.3).
Thus, applicant’s arguments regarding the rejection to independent claim 1 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Regarding the rejection of dependent claim 4, 17 and 18, applicant’s remarks submitted on p.9 are exclusively relying on supposed deficiencies with the rejection of parent claim 1. These remarks are not persuasive and are moot for the same reasons detailed above.

Overall, applicant’s remarks on p.7 – 9 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection. The amendment results in new ground of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Scheyer (US 2006/0167473 A1; published on 07/27/2006) in view of Urano et al. (US 2015/0305712 A1; priority date on 04/28/2014) (hereinafter “Urano”), Cheng et al. (US 2006/0253007 A1; published on 11/09/2006) (hereinafter "Cheng"), Van Wormer (US 5,259,837; published on 11/09/1993) and Wang et al. (US 2015/0346900 A1; priority date on 01/23/2013) (hereinafter “Wang”).

Regarding claim 1, Scheyer teaches an ultrasound transducer cap ("FIG. 10 to 16 depict a second embodiment example of the invention, in which is also provided a closure device 15 disposed rotatably about the longitudinal axis 6 of tube 1." [0055]; Fig.10 – 16), comprising: 
a hollow body with an internal cavity ("Closure part 16 is formed in the shape of a portion of the shell of a hollow cylinder." [0062]) that is adapted to receive an ultrasound transducer ("On the shell wall 5 of tube 1 is disposed an ultrasonic sensor 27 …" [0059]; see Fig.11), the hollow body comprising:
an ultrasound transducer window ("…  with an opening 34." [0062]) disposed along a length of the hollow body ("An edge 17 of this opening has a section 17 a, extending helically about the longitudinal axis of the closure part 16, and an axially extending section 17 b distally adjoining thereon. Edge 23 of opening 34 extends in the axial direction." [0062]; see Fig.12, 13) that is configured to provide an unblocked line of sight between the ultrasound transducer housed within the hollow body ("On the shell wall 5 of tube 1 is disposed an ultrasonic sensor 27 …" [0059]; see the position of ultrasound sensor 27 in Fig.11, there is no obstruction of ultrasound sensor) and a rectal wall (“This tube 1 can be inserted with its distal end 2 through the anus of a patient into the rectum.” [0031]; the limitation of line of sight between sensor and rectal wall is intended use of the apparatus, which does not have any weight in patentability).
Scheyer fails to explicitly teach wherein the ultrasound transducer window is configured with parallel edges; a plurality of light emitters disposed along a first edge of the parallel edges and a second edge of the parallel edges of the ultrasound transducer window; a plurality of light detectors disposed along the first edge and the second edge of the ultrasound transducer window; wherein the plurality of light emitters on the first edge are oppositely disposed to the plurality of light detectors on the second edge and the plurality of light emitters on the second edge are oppositely disposed to the plurality of light detectors on the first edge such that each light emitter of the plurality of light emitters and each light detector of the plurality of light detectors form adjacent and alternating, colinear, matched pairs; wherein the plurality of light emitters and the plurality of light detectors are in a linear arrangement from a top portion of the ultrasound transducer window to a bottom portion of the ultrasound transducer window forming matched pairs of alternating light emitters and light detectors spaced apart by the ultrasound transducer window; an ultrasound fiducial located adjacent to at least one light emitter of the plurality of light emitters or at least one light detector of the plurality of light detectors; and a capacitive electrode disposed on an outer surface of the hollow body.
However, in the same field of endeavor, Urano teaches wherein the ultrasound transducer window is configured with parallel edges (“… receiving surface in a substantially rectangular shape {including a shape that can practically be considered to be rectangular, though corners do not form a right angle} of the ultrasonic probe 12.” [0059]; see Fig.3); a plurality of light emitters disposed along a first edge of the parallel edges of the ultrasound transducer window (“… the ultrasonic transmitting and receiving surface of the ultrasonic probe 12 is arranged in the center portion of the contact surface PS of the interface unit P and the light irradiation surface and the light detection surface of the light probe 40 are arranged in a region sandwiched between two straight lines obtained by extending short sides of the ultrasonic transmitting and receiving surface.” [0057]; see Fig.3); 
a plurality of light detectors disposed along the second edge of the parallel edges of the ultrasound transducer window (“… the ultrasonic transmitting and receiving surface of the ultrasonic probe 12 is arranged in the center portion of the contact surface PS of the interface unit P and the light irradiation surface and the light detection surface of the light probe 40 are arranged in a region sandwiched between two straight lines obtained by extending short sides of the ultrasonic transmitting and receiving surface.” [0057]; see Fig.3);
wherein the plurality of light emitters and the plurality of light detectors are in a linear arrangement from a top portion of the ultrasound transducer window to a bottom portion of the ultrasound transducer window (“… as shown in FIGS. 3 and 5, the light irradiation surface of the light irradiation unit 400 and the light detection surface of each of the plurality of light detection units 401 form a substantially straight line with respect to the long side of the ultrasonic transmitting and receiving surface.” [0063]; see Fig.3 and 5) forming matched pairs of light emitters and light detectors (“FIG. 6 is a diagram showing an arrangement example of the light irradiation unit 400 and the light detection unit 401 on the surface of a subject.” [0069]; each photon banana as shown in Fig.6 represents a paired emitter and detector) spaced apart by the ultrasound transducer window (see Fig.3 and 5).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the hollow tube as taught by Scheyer with probe interface having light emitters, light detectors and ultrasonic transducer disposed on the surface as taught by Urano. By using the light probe to recognize the target area of interest, it is possible to utilized the light information “to guide the position of the ultrasonic probe” (see Urano; [0100]).
Scheyer in view of Urano fails to explicitly teach wherein the plurality of light emitters and the plurality of light detectors are on both edges of the ultrasound transducer window; wherein the plurality of light emitters on the first edge are oppositely disposed to the plurality of light detectors on the second edge and the plurality of light emitters on the second edge are oppositely disposed to the plurality of light detectors on the first edge such that each light emitter of the plurality of light emitters and each light detector of the plurality of light detectors form adjacent and alternating, colinear, matched pairs; an ultrasound fiducial located adjacent to at least one light emitter or at least one light detector; and a capacitive electrode disposed on an outer surface of the hollow body.
However, in the same field of endeavor, Cheng teaches wherein the plurality of light emitters on the first edge are oppositely disposed to the plurality of light detectors on the second edge and the plurality of light emitters on the second edge are oppositely disposed to the plurality of light detectors on the first edge such that each light emitter of the plurality of light emitters and each light detector of the plurality of light detectors form adjacent and alternating, colinear, matched pairs (“FIG. 29 shows a plan view of a sensor patch having an array of transmitters and receivers, according to an embodiment of the invention.” [0172]; see Fig.29; “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144. In this case, both pattern as shown in Fig.29 of Cheng and Fig.14 of Urano are utilizing different transmitter-receiver spacing to sample different tissue depths/regions. Cheng teaches the basic underlying theory to design transmitters and receivers pattern. A person having ordinary skill in the art would design the adjacent, alternating, colinear and matched pairs of light emitters and detectors as recited in the claim 1 based on the teaching of Cheng as shown in Fig.29 by replacing the pattern of Fig.14 of Urano with the first two column of the pattern as shown in Fig.29). In addition, by knowing the emitters and detectors alternating layout pattern as taught by Cheng, the plurality of light emitters and the plurality of light detectors in Urano are modified to be on both edges of the ultrasound transducer window. 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the hollow tube as taught by Scheyer in view of the light and ultrasonic probe interface as taught by Urano with the light emitters and detectors alternating pattern as taught by Cheng. By utilizing alternating emitters and detectors alternating pattern, it would be possible for "repositioning the effective pathways without detaching the patch from the skin or tissue boundary, mapping or imaging to more precisely locate structures within the tissues (such as large veins and arteries), providing several different depths through the great many transmitter-receiver spacings" (see Cheng; [0172]).
Scheyer in view of Urano and Cheng fails to explicitly teach an ultrasound fiducial located adjacent to at least one light emitter or at least one light detector; and a capacitive electrode disposed on an outer surface of the hollow body.
However, in the same field of endeavor, Van Wormer teaches an ultrasound fiducial (“… acoustic markers 23, 24, positioned proximally and distally of balloon catheter 10', comprise a plurality of coils 25.” Col.4, Ln.12 – 32) located adjacent (see Fig.2 – 4; the position of acoustic markers are adjacent to light emitting balloon region) to at least one light emitter (“… discloses a light-emitting balloon …” Col.2, Ln.3 – 24).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the hollow tube as taught by Scheyer with the acoustic markers as taught by Van Wormer. By using the acoustic markers, it is possible that operation “can be accomplished by non-radiographic ultrasonic guidance obviating the risks inherent to the traditional use of contrast agents and ionizing radiation” (see Van Wormer; Col.2, Ln.25 – 37).
 Scheyer in view of Urano, Cheng and Van Wormer fails to explicitly teach a capacitive electrode disposed on an outer surface of the hollow body.
However, in the same filed of endeavor, Wang teaches a capacitive electrode disposed on an outer surface of the hollow body (“… a perspective view shows a multi-surface capacitive proximity sensor 500 according to an example embodiment.” [0041]; “The proximity sensor 500 includes an electrode 506 disposed across all three surfaces 502-504 of the structure 505.” [0042]; Fig.5).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the hollow tube as taught by Scheyer with the capacitive sensor on surface as taught by Wang. Doing so would make it possible to provide “proximity sensing capabilities that facilitate automating some tasks” (see Wang; [0047]).

Regarding claim 18, Scheyer in view of Urano, Cheng, Van Wormer and Wang teaches all claim limitations, as applied in claim 1, and Wang further teaches wherein the capacitive electrode is a copper pad (“Generally, any of the sensors 108, 108A, 500, 600 described herein may include an electrode formed of indium tin oxide {ITO}, copper, or any other conductive material.” [0046]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the hollow tube as taught by Scheyer with the capacitive sensor on surface as taught by Wang. Doing so would make it possible to provide “a sensing region of a capacitive sensing electrode” (see Wang; [0003]) that “facilitate limiting sensitivity of the sensor in a direction along the surface on which the electrode is disposed, without significantly reducing sensitivity in a direction normal to that surface” (see Wang; [0046]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scheyer in view of Urano, Cheng, Van Wormer and Wang, as applied in claim 1, and further in view of Mu et al. (US 2012/0320385 A1; published on 12/20/2012) (hereinafter “Mu”).

Regarding claim 4, Scheyer in view of Urano, Cheng, Van Wormer and Wang teaches all claim limitations, as applied in claim 1, except wherein the capacitive electrode is a ring that surrounds one of the at least one light emitter of the plurality of light emitters and the at least one light detector of the plurality of light detectors.
However, in the same field of endeavor, Mu teaches wherein the capacitive electrode (“… the capacitive sensor 134 can be a mutual capacitive sensor including a number of adjacent plate segments or electrodes 136 a and 136 b formed from a number of patterned conductive or metallic layers …” [0023]) is a ring that surrounds one of the at least one light emitter of the plurality of light emitters and the at least one light detector of the plurality of light detectors (see the ring shape in Fig.1B; the position of 120 is the position of light detector “… and aperture 120 onto the PDA 114.” [0027]; the position of 126 is the position of light source “… a second opening 126 over the light source …” [0022]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the hollow tube as taught by Scheyer and the capacitive electrode as taught by Wang with the layout of capacitive electrode as taught by Mu. Doing so would make it possible “to detect the presence or absence of a tracking surface” (see Mu; [0023]).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Scheyer in view of Urano, Cheng, Van Wormer and Wang, as applied in claim 1, and further in view of Lindekugel et al. (US 2014/0180116 A1; priority date on 10/08/2009) (hereinafter “Lindekugel”).

Regarding claim 17, Scheyer in view of Urano, Cheng, Van Wormer and Wang teaches all claim limitations, as applied in claim 1, except wherein the ultrasound transducer cap is clipped to the ultrasound transducer to secure the ultrasound transducer cap to the ultrasound transducer.
However, in the same field of endeavor, Lindekugel teaches wherein the ultrasound transducer cap is clipped to the ultrasound transducer to secure the ultrasound transducer cap to the ultrasound transducer (“Note that the probe cap 160 and other caps discussed herein can be configured to mate with the head portion of the ultrasound probe in a variety of ways, including … clip-pocket engagement …” [0087]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the hollow tube and ultrasound sensor body as taught by Scheyer with the clip-pocket engagement as taught by Lindekugel. By providing the probe cap coupling mechanism, it is possible to “facilitate ease of use when ultrasonically imaging portions of the patient body in preparation for device placement therein” (see Lindekugel; [0084]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAO SHENG/           Examiner, Art Unit 3793           

/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793